Citation Nr: 0924190	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
back condition.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
bilateral foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 
1964.
	
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which denied 
reopening previously denied claims for service connection for 
a back condition and a bilateral foot condition.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

In May 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Waco, Texas RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

By an April 2008 determination, the Board denied reopening 
the matters on appeal.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2009 Order, the Court vacated 
the April 2008 decision of the Board and remanded the matters 
for readjudication.  These issues are now before the Board 
once again for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

After a thorough review of the claims folder, the Board has 
determined that this case must be remanded for further 
adjudication. 

The Court held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Moreover, the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the Veterans Claims Assistance Act of 2000 (VCAA) 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

As discussed in the Board's April 2008 decision, a notice 
letter was sent to the Veteran in May 2004, which informed 
the Veteran that new and material evidence was needed to 
substantiate the claims and described what would constitute 
such new and material evidence.  However, in a February 2009 
Joint Motion for Remand, it was stated that "[a]lthough the 
Board referenced Kent in its discussion (BVA Decision at 5), 
it did not fully address whether the August 2003 and April 
2006 notice letters informed Appellant of the basis for the 
previous denial of his claim."

The Board notes that the last final denial with regard to 
these claims was issued in October 2003.  As such, any letter 
issued prior to that decision is clearly not relevant notice 
with regard to the issues currently on appeal.  Additionally, 
the Board made no reference to an August 2003 letter in its 
April 2008 decision, nor does the claims folder contain such 
a letter.  With regard to the reference in the Joint Motion 
for Remand to an April 2006 notice letter, the claims folder 
also does not contain such a letter, nor did the Board 
reference such a letter anywhere in its April 2008 decision.  

In any event, as discussed in the April 2008 Board decision, 
the Veteran was issued a notice letter in May 2004, which 
informed the Veteran that his claims had been previously 
denied, and that new and material evidence was needed to 
substantiate the claims.  The letter also described what 
would constitute such new and material evidence.  However, 
while the Veteran was given notice of the bases for the prior 
final denials of the his claims for service connection for a 
back condition and a bilateral foot condition in the July 
2004 rating decision and the February 2005 statement of the 
case (SOC), the Board acknowledges that the Veteran was not 
specifically informed in the May 2004 notice letter of the 
reasons for these denials.  As such, the Board will remand 
this case to afford the Veteran a notice letter in compliance 
with the requirements under Kent.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of the VA's duties to notify 
and to assist in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, the Veteran 
should be provided with the reasons 
for the previous denial of the 
Veteran's claims for service 
connection for a back condition and 
a bilateral foot condition.  The 
Veteran should also be notified as 
to the evidence needed to 
substantiate the elements for 
service connection that were still 
lacking.  

2.	Then, readjudicate the claims.  In 
particular, review all the 
evidence that was submitted since 
the February 2005 SOC.  In the 
event that the claims are not 
resolved to the satisfaction of 
the Veteran, he should be provided 
a supplemental statement of the 
case (SSOC) SSOC, which includes a 
summary of additional evidence 
submitted, any additional 
applicable laws and regulations, 
and the reasons for the decision.  
After the Veteran and his 
representative have been given the 
applicable time to submit 
additional argument, the claims 
should be returned to the Board 
for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




